DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazaki et al. (English Translated Japanese Abstract Publication No.: 02-217763, A(1990)), hereinafter referred to as Yazaki et al. ‘763.

Regarding claim 1, Yazaki et al. ‘763 disclose a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a first section (2) {as shown in Figs. 1 and 2: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a second section (3) separated from the first section by a barrier (B) {as shown in annotated Figs. 1 and 2: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a first fan (F-2) disposed in the first section and configured to direct a first air flow through the first section, wherein the barrier is configured to block the first air flow from flowing through the second section {as shown in annotated  Fig. 2}; a second fan (F-3) disposed in the 

Regarding claim 3, Yazaki et al. ‘763 disclose the HVAC system of claim 1, comprising: a third section; a fourth section; a third fan disposed in the third section and configured to direct a third air flow through the third section; a fourth fan disposed in the fourth section and configured to direct a fourth air flow through the fourth section; a third condenser disposed in the third section and configured to receive a third refrigerant flow and place the third refrigerant flow in a heat exchange relationship with the third air flow; and a fourth condenser disposed in the fourth section and configured to receive a fourth refrigerant flow and place the fourth refrigerant flow in a heat exchange relationship with the fourth air flow {Fig. 3: Page 5 of 8}.

 Regarding claim 4, Yazaki et al. ‘763 disclose the HVAC system of claim 3, wherein the barrier is cross-shaped and is configured to isolate the first air flow, the second air flow, the third air flow, and the fourth air flow from one another {see Page 5 of 8, wherein a conjunct walls of four units constitutes cross-shaped barrier}.  

Regarding claim 8, Yazaki et al. ‘763 disclose a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a cabinet having a first section (2), a second section (3), and a barrier (B) configured to block air from flowing between the first section and the second section {as shown in annotated Figs. 1-2: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a first fan (F-2) configured to direct a first air flow through the first section {as shown in annotated  Fig. 2}; 3Application No. 16/557,750a second fan (F-3) configured to direct a second air flow through the second 

Regarding claim 13, Yazaki et al. ‘763 disclose the HVAC system of claim 8, wherein the first compressor (2a) is disposed in the first section (2) and the second compressor (3a) is disposed in the second section (3) {as shown in Fig. 2}.  
 
Regarding claim 14, Yazaki et al. ‘763 disclose the HVAC system of claim 8, wherein the first heat exchanger is a first condenser (2a) configured to cool the first flow of refrigerant and the second heat exchanger is a second condenser (3b) configured to cool the second flow of refrigerant {see Fig. 2: Page 2 of 8: Constitution}.  

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (U.S. PG. Pub No.: 2011/0146314 A1), hereinafter referred to as Tamura et al. ‘007, in view of Kimura et al. (U.S. PG Pub No.: 2017/0227242 A1), hereinafter referred to as Kimura et al. ‘242.

Regarding claim 1, Tamura et al. ‘314 disclose a heating, ventilation, and/or air conditioning (HVAC) system (as shown in Fig. 1), comprising: a first section (1); a second section (2) {as shown in Fig. 1: ¶¶ [0008-0009] and [0028]}; a first fan (12a) disposed in the first section and configured to direct a first air flow (Air-1) through the first section {as shown in Fig. 1: ¶¶ [0028-0032]}; a second fan (22a) disposed in the second section and configured to direct a second air flow (Air-2) through the second section, {as shown in Fig. 1: ¶¶ [0028-0032]}; a first condenser (12) disposed in the first section and configured to receive a first refrigerant flow (10) from a first compressor (11) and place the first refrigerant flow in a first heat exchange relationship with the first air flow{as shown in Fig. 1: ¶¶ [0028-0032]}; and a second condenser 
However, Tamura et al. ‘314 fail to disclose the limitations of the second section separated from the first section by a barrier, wherein the barrier is configured to block the first airflow from flowing through the second section; and wherein the barrier is configured to block the second airflow from flowing through the first section
Kimura et al. ‘242 teach: the concept of the second section (6-2) separated from the first section (6-1) by a barrier (B) {as shown in annotated Fig. 1: ¶ [0020]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tamura et al. ‘314 in view of Kimura et al. ‘242 to include the use of a barrier, wherein the barrier is configured to block the first air flow from flowing through the second section; and the second air flow from flowing through the first section, in order to facilitate maintaining and running multiple independent outdoor units with a single housing unit suitable for limited space installation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tamura et al. ‘314 in view of Kimura et al. ‘242 to obtain the invention as specified in claim 1.

Claims 5-7, 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. ‘763, in view of Fraser (U.S. PG Pub No.: 2012/0111030 A1), hereinafter referred to as Fraser ‘030.

 Regarding claim 5, Yazaki et al. ‘763 disclose the HVAC system of claim 1, except the limitations of comprising a controller configured to operate the first fan and the second fan independently of one another.

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yazaki et al. ‘763 in view of  Fraser ‘030 to include the use of a controller configured to operate the first fan and the second fan independently of one another, in order to facilitate operating cooling system with high-efficiency condensers at low ambient temperatures {Fraser ‘030 – ¶¶ [0002] and [0028]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yazaki et al. ‘763 in view of Fraser ‘030 to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Yazaki et al. ‘763 and Fraser ‘030 disclose and teach the HVAC system of claim 5, Yazaki et al. ‘763 as modified by Fraser ‘030 further discloses the limitations of wherein the controller is configured to power the first fan in response to feedback indicative of the first condenser being in an operating state, to power the second fan in response to feedback indicative of the second condenser being in the operating state, to interrupt a first supply of power to the first fan in response to feedback indicative of the first condenser being in a non-operating state, and to interrupt a second supply of power to the second fan in response to feedback indicative of the second condenser being in the non-operating state {as shown in Fig. 3: ¶¶ [0010], [0022-0025]}. 
 
Regarding claim 7, the combination of Yazaki et al. ‘763 and Fraser ‘030 disclose and teach the HVAC system 1, Yazaki et al. ‘763 as modified by Fraser ‘030 further discloses the limitations of wherein the first fan and the second fan are single speed fans, variable speed fans, or any combination thereof {see ¶[0022]}.  

Regarding claim 9, Yazaki et al. ‘763 disclose the HVAC system of claim 8, except the limitations, comprising a third fan configured to direct the first airflow through the first section, 
 Fraser ‘030 teaches: the concept of a third fan (124) configured to direct the first air flow through the first section (FS), wherein the first fan (123) and the third fan (124) are disposed in the first section (FS) and the second fan (123a) is disposed in the second section (SS) {as shown in annotated Fig. 2}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yazaki et al. ‘763 in view of  Fraser ‘030 to include the use of a third fan configured to direct the first air flow through the first section, wherein the first fan and the third fan are disposed in the first section and the second fan is disposed in the second section, in order to facilitate installation of three outdoor units in a single housing.. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yazaki et al. ‘763 in view of Fraser ‘030 to obtain the invention as specified in claim 9.

Regarding claim 10, the combination of Yazaki et al. ‘763 and Fraser ‘030 disclose and teach the HVAC system of claim 9, Yazaki et al. ‘763 as modified by Fraser ‘030 further discloses the limitations of comprising a controller (25) configured to operate the first fan ((123), the second fan (123a), and the third fan (124) independently of one another, wherein the controller is configured to power the second fan in response to feedback indicative of the second heat exchanger being in an operating state, and wherein the controller is configured to interrupt a supply of power to the second fan in response to feedback indicative of the second heat exchanger being in a non-operating state {as shown in Fig. 2: ¶¶ [0010], [0024-0025] and [0028]}.  

Regarding claim 11, the combination of Yazaki et al. ‘763 and Fraser ‘030 disclose and teach the HVAC system of claim 10, Yazaki et al. ‘763 as modified by Fraser ‘030 further discloses the limitations of wherein the controller is configured to power the first fan, the third fan, or both, in response to feedback indicative of the first heat exchanger being in the operating state, and wherein the controller is configured to interrupt a supply of power to both the first fan 

Regarding claim 21, Yazaki et al. ‘763 disclose the HVAC system of claim 8, comprising a controller configured to receive feedback indicative of a first operating state of the first heat exchanger and a second operating state of the second heat exchanger, wherein the controller is configured to selectively operate the first compressor and the second compressor based on the feedback.
Fraser ‘030 teaches: the concept of a controller (25) configured to receive feedback indicative (26, 26a, 27, 126, 126a) of a first operating state of the first heat exchanger (114) and a second operating state of the second heat exchanger (114a), wherein the controller is configured to selectively operate the first compressor (113) and the second compressor (113a) based on the feedback {as shown in Fig. 3: ¶¶ [0020], [0025]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yazaki et al. ‘763 in view of  Fraser ‘030 to include the use of a controller configured to receive feedback indicative of a first operating state of the first heat exchanger and a second operating state of the second heat exchanger, wherein the controller is configured to selectively operate the first compressor and the second compressor based on the feedback, in order to facilitate operating cooling system with high-efficiency condensers at low ambient temperatures {Fraser ‘030 – ¶¶ [0002] and [0010]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yazaki et al. ‘763 in view of Fraser ‘030 to obtain the invention as specified in claim 21.

Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. ‘763, in view of Fraser ‘030, further in Nobuhiro  (U.S. PG Pub No.: 2013/0145785 A1), hereinafter referred to as Nobuhiro ‘785.
  
Regarding claim 15, Yazaki et al. ‘763 disclose a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a first fan (F-2) disposed within a first section (2) of the HVAC system and configured to direct a first air flow through the first section {as shown in annotated Figs. 1-2: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a second fan (F-3) disposed within a second section (3) of the HVAC system and configured to direct a second air flow through the second section{as shown in annotated Fig. 1: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a barrier (B) configured to isolate the first air flow and the second air flow from one another {as shown in annotated Fig. 1: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a first heat exchanger (2b) disposed within the first section and configured to place a refrigerant in a first heat exchange relationship with the first air flow {as shown in annotated Fig. 1: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; a second heat exchanger (3b) disposed within the second section and configured to place the refrigerant in a second heat exchange relationship with the second air flow{as shown in annotated Fig. 1: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}; and a compressor (2a) configured to direct the refrigerant to the first heat exchanger (2b) {as shown in annotated Fig. 1: Page 2 of 8, (57), Page 4 of 8, ¶ 3 and Page 5 of 8}.  
However, Yazaki et al. ‘763 fail to disclose the limitations of a controller configured to receive feedback indicative of a first operating state of the first heat exchanger and a second operating state of the second heat exchanger, wherein the controller is configured to adjust operation of the first fan and the second fan based on the feedback; and the compressor configured to direct the refrigerant to the first heat exchanger and to the second heat exchanger.
Fraser ‘030 teaches: the concept of a controller (25) configured to receive feedback indicative (26, 26a, 27, 126, 126a) of a first operating state of the first heat exchanger (114) and a second operating state of the second heat exchanger (114a), wherein the controller is configured to adjust operation of the first fan (123) and the second fan (123a) based on the feedback {as shown in Fig. {as shown in Fig. 3: ¶¶ [0021-0025]}; and the compressor configured to direct the refrigerant to the first heat exchanger and to the second heat exchanger.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yazaki et al. ‘763 in view of  Fraser ‘030 to include the use of a controller configured to operate the first fan and the second fan independently of one 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yazaki et al. ‘763 in view of Fraser ‘030 to obtain the invention as specified in claim 15.
Nobuhiro ‘785 teaches: the concept of the compressor (1) configured to direct the refrigerant to the first heat exchanger (31) and to the second heat exchanger (32) {as shown in Fig. 1: ¶ [0036] and [0038]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yazaki et al. ‘763 as modified by Fraser ‘030 in view of  Nobuhiro ‘785 to include the compressor configured to direct the refrigerant to the first heat exchanger and to the second heat exchanger, in order to prevent  accumulation of refrigerant in the condenser and maintain reliability of the compressor or refrigeration cycle {Nobuhiro ‘785 - ¶ [0009]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Yazaki et al. ‘763 as modified by Fraser ‘030 in view of Nobuhiro ‘785 to obtain the invention as specified in claim 15.

Regarding claim 17, the combination of Yazaki et al. ‘763, Fraser ‘030 and Nobuhiro ‘785 disclose and teach the HVAC system of claim 15, Yazaki et al. ‘763 as modified by Fraser ‘030, in view of Nobuhiro ‘785 further discloses the limitations of wherein the feedback is indicative of a load demand of the HVAC system, a flow rate of the refrigerant through the first heat exchanger, a flow rate of the refrigerant through the second heat exchanger, a voltage supplied to the compressor, or any combination thereof {see ¶¶ [0041], [0044] and [0050]}.  

Regarding claim 18, the combination of Yazaki et al. ‘763, Fraser ‘030 and Nobuhiro ‘785 disclose and teach the HVAC system of claim 15, Yazaki et al. ‘763 as modified by Fraser ‘030 further teaches the limitations of wherein the first fan and the second fan are variable speed 

Regarding claim 20, the combination of Yazaki et al. ‘763, Fraser ‘030 and Nobuhiro ‘785 disclose and teach the HVAC system of claim 15, except the limitations of wherein the first heat exchanger and the second heat exchanger are positioned in a stacked arrangement, and wherein the barrier is positioned between the first heat exchanger and the second heat exchanger.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to positioned the first heat exchanger and the second heat exchanger in a stacked arrangement, and wherein the barrier is positioned between the first heat exchanger and the second heat exchanger in order to accommodate any possible field conditions (such as limited space) that may arise during installation, since it has held that rearranging parts of an invention involves only routine skill in the art, see MPEP§ 2144.04(VI) (C).


    PNG
    media_image1.png
    1031
    1344
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1035
    932
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1035
    932
    media_image3.png
    Greyscale


 Allowable Subject Matter
4.          In regards to allowable subject matter stated in the 09/28/2020 Office Action that claims 3-4, 6, 9-11 and 17 would be allowable if written into independent form; however, amended 

Response to Arguments
5.        Applicant's arguments, see pages 8-14, filed 01/28/2021, with respect to the rejections of claims 1, 2, 8 and 14 under 35 USC § 102 and  claims 5, 7, 12, 13, 15, 16, 18, 19 and20 under 35 USC § 103  have been fully considered but are moot in view of the new grounds of rejection as detailed above. 
Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060213219 A1 to Beving; Frank et al.
US 20140013779 A1 to CHO; Sung Ho et al.

            Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/10/2021